Citation Nr: 1735552	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-20 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma with blindness.

2.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and O.S.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal    from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office.  In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

With regard to the Veteran's bilateral glaucoma, the Veteran underwent VA examination in January 2013.  At that time, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed exposure to gas while in service.  In support, the examiner explained that the current basis of the Veteran's vision loss in both eyes was a result of severe glaucoma which was first diagnosed many years after the Veteran's exposure to gas while in service.  However, the examiner did not address the Veteran's April 1955 diagnosis of early pterygium of the right eye and incipient pterygium of the left eye during service when explaining his reasons for his conclusion.  Accordingly, a remand for an addendum opinion is warranted.

Turning to the Veteran's claim for arthritis of the lumbar spine, the Veteran contends that he injured his back during service when he fell off the back of a truck while loading a heavy squad tent. He further stated that he sought treatment during service and that he was put on a profile for two weeks. The Veteran's available partial service treatment records are silent as to any complaints of or treatment for back problems.  However, the Board notes that some of the Veteran's service treatment records and service personnel records are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  In addition, the Veteran testified that in 1959 or 1960 he was denied employment upon physical examination because of a knot on his back.  VA treatment records dated since January 2012 show that the Veteran has sought treatment for low back pain, with arthritis documented on x-ray in February 2012.  Given the foregoing, the Board finds that the Veteran should be afforded a VA spine examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Finally, the Board notes that the Veteran has received both VA and private treatment for his claimed disabilities.  As such, relevant ongoing medical records must be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed bilateral glaucoma with blindness and lumbar spine disability.   After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records since October 2014 should also be obtained.  If any requested records are not available, the Veteran and his representative should be notified of such and the claims file should be annotated to reflect such.

2. Send the claims file to the examiner who conducted the January 2013 eye examination, if available, to obtain an addendum opinion with respect to the Veteran's bilateral glaucoma with blindness.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another qualified examiner to obtain the requested opinions.

Following review of the claims file, the examiner should explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral glaucoma with blindness is etiologically related to service.  The examiner should explain why or why not and address the significance,           if any, of the April 12, 1955 impression of early pterygium of the right eye and incipient pterygium       of the left eye [pg. 30 in STR in VBMS] during the Veteran's active duty service. 

3. Schedule the Veteran for a spine examination to determine the nature of the current disability of the lumbar spine and to obtain an opinion as to whether the current lumbar spine disability is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as    to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis of the lumbar spine arose in service or is etiologically related to his military service, to include the Veteran's report that he injured his back during service when he fell   off the back of a truck while loading a heavy squad tent and was placed on a limited duty profile for two weeks.  The examiner should explain the reasons for the conclusion reached.  

4. After completing the above development, and any other development deemed necessary, readjudicate    the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

